        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 1 of 33




   UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF
                        PENNSYLVANIA


JONATHAN SHELTON

                                 Plaintiff
                                                CIVIL ACTION – LAW
                   vs.

ABDIRIZAK GURE                                  JURY TRIAL DEMANDED

YAYA TRANSPORT LLC and
                                                NO.
YOUNG STARS TRANSPORT INC.

                            Defendants


      AND NOW COMES the Plaintiff, Jonathan Shelton, by and through his

legal counsel, Fellerman & Ciarimboli Law, P.C., to hereby complain against the

Defendants, Abdirizak Gure, Yaya Transport LLC., and Young Stars Transport

Inc. (collectively “Defendants”), as follows:

                                     PARTIES

      1.     The Plaintiff, Jonathan Shelton (hereinafter the “Plaintiff”) is an adult

individual who resides at 170 Owen St., Swoyersville, Luzerne County,

Pennsylvania 18704.
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 2 of 33



      2.     The Defendant, YAYA Transport LLC (“YAYA”) (USDOT

#2627559 / MC# 914001) is a Minnesota limited liability company with a

registered office located at 32252 Maine Prairie Rd. #315, St. Cloud, MN 56031.

      3.     The Defendant, Young Stars Transport Inc. (“Young Stars”), Inc. is a

Minnesota corporation with a registered office located at 32252 Maine Prairie Rd.

#315, St. Cloud, MN 56031.

      4.     The Defendant, Abdirizak Gure (“Gure”) is upon information and

belief, a competent adult individual who resides at 2623 Main Prairie Rd, Apt. 307,

St. Cloud, MN 56301.

      5.     The transportation of goods in interstate commerce constitutes an

ultra-hazardous activity that presents substantial dangers to the driving public

when not done safely, properly and with due caution. Accordingly, there are a

number of federal regulations, state statutes, industry standards and local

ordinances that govern the qualification, training and retention of professional

tractor trailer drivers, the proper maintenance and equipment for commercial motor

vehicles, and the safe operation of motor carriers, commercial motor vehicles and

professional truck drivers.

      6.     At all times relevant hereto, Defendants YAYA and/or Young Stars

were authorized interstate motor carriers authorized to transport goods in interstate

commerce and in the Commonwealth of Pennsylvania pursuant to one or more
          Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 3 of 33



permits issued by the Interstate Commerce Commission, or by the United States

Department of Transportation (“USDOT”), or both. Accordingly, Defendants

YAYA and/or Young Stars were subject to all state and federal laws, statutes

regulations and industry standards governing the hiring of safe and qualified

commercial drivers, the safe maintenance and operation of commercial motor

vehicles, and the safe brokering of goods in interstate commerce, including with

out limitation the Pennsylvania Motor Vehicle Code and the Federal Motor Carrier

Safety Regulations (“FMCSR”) subchapters A and B of Chapter III of the Code of

Federal Regulations, Title 49 – Transportation.

      7.      Each company, in order to obtain a DOT number had to submit an

OP-1 form containing a “Safety Certification”, certifying to the Federal Motor

Carrier Safety Administration (“FMCSA”) that YAYA and/or Young Stars have

access to and are familiar with all applicable USDOT regulations relating to the

safe operation of commercial motor vehicles and that Defendants will comply with

the FMCSRs at all times while operating a commercial motor vehicle in the United

States.

      8.      More specifically, each Form OP-1 submitted contained a “Safety

Certification”, certifying to the Federal Motor Carries Safety Administration that,

at a minimum, Defendants:
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 4 of 33



            a. had and will have in place a system and an individual responsible for
               ensuring overall compliance with the FMCSRs;

            b. can produce a copy of the FMCSRs;

            c. had and will have in place a driver safety training/orientation
               program;

            d. had and will have prepared and maintain an accident register;

            e. is familiar with D.O.T. regulations governing driver qualifications and
               had and will have in place a system for overseeing driver
               qualifications requirements;

            f. had and will have in place policies and procedures consistent with
               D.O.T. regulations governing driving and operational safety of motor
               vehicles, including drivers’ hours of service and vehicle inspection,
               repair and maintenance;

            g. is familiar with, and had and will have a system for complying with
               all USDOT regulations governing alcohol and controlled substances
               testing requirements; and

            h. must comply with all pertinent Federal, State, local and tribunal
               statutory and regulatory requirements when operating within the
               United States.

      9.       Representatives of Defendants YAYA and/or Young Stars swore

under the penalty of perjury to comply with the above “Safety Certifications.”

      10.      At all times relevant hereto, Defendant Gure was a Class A licensed

motor vehicle operator driving a Tractor Trailer (herein collectively referred to as

“Tractor Trailer”). Accordingly, Defendant Gure was subject to all state and

federal laws, statutes, regulations and industry standards governing the safe

maintenance and operation of commercial motor vehicles and tandem trailers
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 5 of 33



including, without limitation, The Pennsylvania Motor Vehicle Code and the

FMCSRs set forth in 49 C.F.R. parts 350-398.

      11.     At all times relevant hereto, and upon information and belief, the

Freightliner was owned by Defendant YAYA and the semi-trailer was owned by

Defendant Young Stars and was being operated by Defendant Gure with

Defendants YAYA and/or Young Stars consent for the benefit of Defendants

YAYA and/or Young Stars.

      12.     At all times relevant hereto, Defendant Gure was employed and/or

contracted to perform services for Defendants YAYA and/or Young Stars under

Defendants YAYA and/or Young Stars’ operating authority and was subject to

Defendants YAYA and/or Young Stars’ control or right to control, such that

Defendants YAYA and/or Young Stars should be considered his actual and

statutory employer and therefore vicariously liable for Defendant Gure’s

negligence.

      13.     At all times relevant hereto, Defendant Gure was employed and/or

contracted to perform services for and was operating a commercial motor vehicle

for Defendants YAYA and/or Young Stars in its affairs and was subject to

Defendants control or right of control such that Defendants YAYA and/or Young

Stars should be considered his employer and therefore vicariously liable or

Defendant Gure’s negligence.
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 6 of 33



      14.    At all relevant times hereto, YAYA and/or Young Stars acted as a

single entity.

      15.    At all relevant times hereto, YAYA and/or Young Stars operated and

conducted business as a single entity.

      16.    Accordingly, Defendants YAYA and/or Young Stars are personally

liable, jointly and severely, in partnership, joint venture or sole proprietorship for

the crash and resulting permanent injuries and damages suffered by Plaintiff,

claimed herein.

      17.    Each Defendant acted in a manner that either alone or combined and

occurring with the actions of other Defendants’ acts of negligence, directly and

proximately caused the incident and the resulting injuries suffered to the Plaintiffs.

      18.    At all relevant time hereto, Defendant Gure was the agent, servant,

workman, and/or employee of YAYA and/or Young Stars.

      19.    At all relevant times hereto, G YAYA and/or Young Stars was liable

for the actions and/or inactions of Defendant Gure.

      20.    At all relevant times, YAYA and/or Young Stars were liable for the

actions and/or inactions of Defendant Gure as though the actions and/or inactions

were performed by the entity itself.

      21.    At all relevant times, the Federal Motor Carrier Safety Regulations

apply hereto, pursuant to 67 Pa. Code §23, et. seq.
         Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 7 of 33



                          JURISDICTION AND VENUE

       22.    This Honorable Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §1332 because (a) there is complete diversity of citizenship

between Plaintiff and Defendants; and (b) the matter in controversy exceeds the

jurisdictional limit.

       23.    This Honorable Court is the appropriate venue under 28 U.S.C.

§139(b)(2).

                           FACTUAL BACKGROUND

       24.    The preceding paragraphs are incorporated herein by reference as

though fully set forth.

       25.    On or about May 18, 2017, at approximately 3:50 a.m., Defendant

Gure was operating a 2007 Century Class Freightliner hauling a Semi-Trailer

(“Tractor Trailer”) bearing the license plate MN PAR3558.

       26.    On the aforementioned date, place, and time, the Freightliner was

owned by Defendant YAYA.

       27.    On the aforementioned date, place, and time, the Semi-Trailer was

owned by Defendant Young Stars.

       28.    On the aforementioned date, place, and time, Plaintiff, was operating a

Tractor Trailer bearing the license plate IN 2286123.
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 8 of 33



      29.    Defendant Gure was not alone in the Tractor Trailer, but was instead

accompanied by an individual, in violation of 49 C.F.R. §392.60.

      30.    On the aforementioned date, place, and time, Defendant Gure’s

Tractor Trailer was parked on the right berm of roadway on Interstate 80 East at

approximately mile marker 145 (“I-80E”) in Snow Shoe Township, Centre County,

Pennsylvania.

      31.    Upon information and belief, the area Defendant Gure was parked in

was a designated “no parking” area.

      32.    On the aforementioned date, place, and time, Defendant Gure then

attempted to enter the right hand lane on I-80E.

      33.    Defendant Gure was traveling at approximately 45 mph in a 70 mph

zone and did not have any lights illuminating from the trailer.

      34.    At the same date, place, and time, Plaintiff was also traveling in the

right hand lane of I-80E immediately behind Defendants.

      35.    While traveling in the right lane of I-80E, Plaintiff observed

Defendants’ Tractor Trailer traveling at a low speed and without any lights on.

      36.    Upon observing Defendants Tractor Trailer, Plaintiff attempted to

swerve into the left lane.

      37.    As Plaintiff swerved, his vehicle struck the rear of Defendants Tractor

Trailer (“Crash”), which caused Plaintiff’s vehicle to go airborne.
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 9 of 33



      38.    As a result of the significant force, the Plaintiff suffered serious and

permanent injuries.

      39.    As a direct and proximate result of the negligence, carelessness and/or

recklessness of the Defendants, the Plaintiff sustained the following injuries:

             a.    Multiple abrasions of the upper extremities;

             b.    Pain/tenderness of the lower extremities;

             c.    Soft tissue swelling/bruising of the lower extremities;

             d.    Burning sensation in the left groin area;

             e.    Symptomatic left inguinal hernia, resulting in surgical
                   intervention;

             f.    Tenderness to palpation of the C5-C6 and C6-C7 interspaces

             g.    Tenderness to palpation of both cervical paraspinals;

             h.    Reproducible trigger points in the mid aspect of the upper
                   trapezius;

             i.    Cervical sprain/strain with discogenic disease;

             j.    Lumbosacral sprain/strain with discogenic disease and
                   associated radiculopathy;

             k.    Thoracic sprain/strain;

             l.    Sprain/strain of the right arm;

             m.    Post-concussion syndrome;

             n.    Sprain/strain of the right rotator cuff;

             o.    Cervicobrachial syndrome;
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 10 of 33




             p.     Acute posttraumatic headaches;

             q.     Spinal canal stenosis at C6-C7;

             r.     Aggravation of degenerative disc changes with varying degrees
                    of spinal canal and neural foraminal stenosis;

             s.     Retrolisthesis of L5 on S1;

             t.     Multilevel dorsal bulging/protrusions, greater at L4-L5; and

             u.     Any and all injuries arising from or a consequence of
                    the foregoing.

      40.    As a result of the aforesaid injuries, the Plaintiff sustained physical

pain and suffering, all of which have required or will require medical care and

treatment.

      41.    The Plaintiff continues to require treatment for the aforesaid injuries.

      42.    All of the treatment for the Plaintiff’s injuries has been deemed

reasonable and necessary.

      43.    As a result of the aforesaid injuries, the Plaintiff sustained a loss of the

everyday pleasures and enjoyments of life, and may continue to suffer the same for

an indefinite period of time into the future.

      44.    As a result of the aforesaid injuries, the Plaintiff suffered

embarrassment and humiliation, and may continue to suffer the same for an

indefinite period of time into the future.
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 11 of 33



      45.      As a result of the aforesaid injuries, the Plaintiff has been obligated to

expend various sums of money and incur various expenses for medical treatment

and may be obligated to do so into the future.

      46.      As a result of the aforesaid injuries, the Plaintiff sustained an

impairment of his earning capacity / potential.

      47.      At all relevant times hereto, the Plaintiff acted in a safe, prudent and

reasonable manner and in no way contributed to his injuries or damages.

      48.      At all relevant times hereto, the Defendants were vicariously

responsible for the acts and omissions of its employee driver.

                               COUNT I
                      NEGLIGENCE/ RECKLESSNESS
                  JONATHAN SHELTON v. ABDIRIZAK GURE

      49.      The preceding paragraphs are incorporated herein by reference as if

fully set forth herein at length.

      50.      The negligence, carelessness and/or recklessness of Defendant Gure

consisted of, but is not limited to, the following:

            a. Failing to maintain proper and adequate control of the Tractor Trailer
               so as to avoid crashing into Plaintiff;

            b. Driving carelessly in violation of 75 Pa. C.S.A. §3714;

            c. Failing to pay proper attention while operating his Tractor Trailer on
               I-80E;
Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 12 of 33



 d. Failing to take proper precautions in the operation of his Tractor
    Trailer so as to avoid the collision that occurred with the vehicle being
    operated by Plaintiff;

 e. Operating his Tractor Trailer in a negligent, careless and reckless
    manner without due regard for the rights and safety of Plaintiff;

 f. Failing to exercise due care and caution under all of the existing
    circumstances;

 g. Failing to remain alert;

 h. Traveling at an unreasonable rate of speed under the circumstances;

 i. Violating the applicable rules, regulations and laws pertaining to the
    safe and proper operation of motor vehicles and/or trucks;

 j. Failing to operate his Tractor Trailer in accordance with the Federal
    Motor Carrier Safety Regulations;

 k. Failing to properly control his Tractor Trailer in light of the
    circumstances then and there existing;

 l. Failing to make necessary and reasonable observations while
    operating his tractor Trailer;

 m. Failing to take evasive action and/or failing to take appropriate and
    timely evasive action in order to avoid Plaintiff’s vehicle;

 n. Failing to pay proper attention before entering I-80;

 o. Failing to yield to oncoming traffic on I-80

 p. Violating FMCSA Regulation 383 dealing with required knowledge
    and skills;

 q. Consciously choosing not to yield to oncoming traffic on I-80;

 r. Consciously choosing to the rules of the road and the Federal motor
    Carrier Safety Regulations;
Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 13 of 33




 s. Failing to perform proper pre-trip inspection;

 t. Violating both the written and unwritten policies, rules, guidelines and
    regulations of Yaya and/or Young Stars;

 u. Failing to apprise himself of and/or abide by the Federal Motor
    Carrier Safety Regulations;

 v. Failing to apprise himself of and/or abide by the regulations and laws
    pertaining to the operation of commercial vehicles;

 w. Violating FMCSA Regulation 395 dealing with hours of service;

 x. Failing to adhere to the amount of driving hours limit;

 y. Striking Plaintiff’s vehicle due to being on the road for more than the
    regulated amount of hours;

 z. Consciously choosing to drive over the regulated amount of hours;

 aa. Acting with a conscious disregard for the rights and safety of
     Plaintiff;

 bb. Failing to act upon and remedy violations of FMCSA regulation
     383;

 cc. Violating FMCSA Regulation 392.60 dealing with unauthorized
     persons not to be transported;

 dd. Consciously choosing to transport individuals not permitted in the
     vehicle;

 ee. Failing to pass a post crash drug and alcohol test;

 ff. Failing to ensure his Tractor Trailer had proper illumination to warn
     drivers of its presence; and

 gg. Failing to utilize proper lamps, reflective devices, or other required
     conspicuity material in violation of the FMCSR.
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 14 of 33




      51.      Solely as a result of the Defendant’s negligence, carelessness and/or

recklessness, the Plaintiff suffered the above mentioned harm.

      WHEREFORE, Plaintiff, Jonathan Shelton, seeks all damages allowed

under the laws of the Commonwealth of Pennsylvania and United States District

Court for the Middle District of Pennsylvania, including punitive damages, in an

amount in excess of $75,000.

                           COUNT II
              NEGLIGENCE/ RECKLESSNESS
 JONATHAN SHELTON v. YAYA TRANSPORT LLC as being vicariously
                liable for ABDIRIZAK GURE


      52.      The preceding paragraphs are incorporated herein by reference as if

fully set forth herein at length.

      53.      The negligence, carelessness and/or recklessness of Defendant YAYA

Transport, as being vicariously liable for Defendant Gure, consisted of, but is not

limited to, the following:

            a. Failing to maintain proper and adequate control of the Tractor Trailer
               so as to avoid crashing into Plaintiff;

            b. Driving carelessly in violation of 75 Pa. C.S.A. §3714;

            c. Failing to pay proper attention while operating his Tractor Trailer on
               I-80E;
Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 15 of 33



 d. Failing to take proper precautions in the operation of his Tractor
    Trailer so as to avoid the collision that occurred with the vehicle being
    operated by Plaintiff;

 e. Operating his Tractor Trailer in a negligent, careless and reckless
    manner without due regard for the rights and safety of Plaintiff;

 f. Failing to exercise due care and caution under all of the existing
    circumstances;

 g. Failing to remain alert;

 h. Traveling at an unreasonable rate of speed under the circumstances;

 i. Violating the applicable rules, regulations and laws pertaining to the
    safe and proper operation of motor vehicles and/or trucks;

 j. Failing to operate his Tractor Trailer in accordance with the Federal
    Motor Carrier Safety Regulations;

 k. Failing to properly control his Tractor Trailer in light of the
    circumstances then and there existing;

 l. Failing to make necessary and reasonable observations while
    operating his tractor Trailer;

 m. Failing to take evasive action and/or failing to take appropriate and
    timely evasive action in order to avoid Plaintiff’s vehicle;

 n. Failing to pay proper attention before entering I-80;

 o. Failing to yield to oncoming traffic on I-80

 p. Violating FMCSA Regulation 383 dealing with required knowledge
    and skills;

 q. Consciously choosing not to yield to oncoming traffic on I-80;

 r. Consciously choosing to the rules of the road and the Federal motor
    Carrier Safety Regulations;
Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 16 of 33




 s. Failing to perform proper pre-trip inspection;

 t. Violating both the written and unwritten policies, rules, guidelines and
    regulations of Yaya and/or Young Stars;

 u. Failing to apprise himself of and/or abide by the Federal Motor
    Carrier Safety Regulations;

 v. Failing to apprise himself of and/or abide by the regulations and laws
    pertaining to the operation of commercial vehicles;

 w. Violating FMCSA Regulation 395 dealing with hours of service;

 x. Failing to adhere to the amount of driving hours limit;

 y. Striking Plaintiff’s vehicle due to being on the road for more than the
    regulated amount of hours;

 z. Consciously choosing to drive over the regulated amount of hours;

 aa. Acting with a conscious disregard for the rights and safety of
     Plaintiff;

 bb. Failing to act upon and remedy violations of FMCSA regulation
     383;

 cc. Violating FMCSA Regulation 392.60 dealing with unauthorized
     persons not to be transported;

 dd. Consciously choosing to transport individuals not permitted in the
     vehicle;

 ee. Failing to pass a post crash drug and alcohol test;

 ff. Failing to ensure his Tractor Trailer had proper illumination to warn
     drivers of its presence; and

 gg. Failing to utilize proper lamps, reflective devices, or other required
     conspicuity material in violation of the FMCSR.
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 17 of 33




      54.    Solely as a result of the Defendant’s negligence, carelessness and/or

recklessness, the Plaintiff suffered the above mentioned harm.

      WHEREFORE, Plaintiff, Jonathan Shelton, seeks all damages allowed

under the laws of the Commonwealth of Pennsylvania and United States District

Court for the Middle District of Pennsylvania, including punitive damages, in an

amount in excess of $75,000.

                        COUNT III
NEGLIGENT and/or RECKLESS HIRING / SUPERVISION / RETENTION
       JONATHAN SHELTON v. YAYA TRANSPORT LLC


      55.    The preceding paragraphs are incorporated herein by reference as if

fully set forth herein at length.

      56.    Defendant YAYA’s had an obligation/duty to hire, retain and

supervise drivers who operate its vehicles in a safe manner.

      57.    Plaintiff was injured as a result of an incident related to Defendant

Gure’s driving, more specifically, Mr. Gure’s unsafe driving.

      58.    The negligence, carelessness, and/or recklessness of YAYA,

individually and through its various employees, servants, agents and/or workers

including Defendant Gure, consisted of the following:

             a.     Failing to properly train, monitor and/or supervise its
                    employees, drivers and/or agents including Defendant Gure;
Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 18 of 33



    b.    Failing to train and/or properly train Defendant Gure prior to
          allowing him to operate its Tractor Trailer;
    c.    Hiring and/or continuing to employ Defendant Gure despite the
          fact that it knew or should have known that his violation of the
          FMCSA hours of service made him unfit to safely operate a
          commercial vehicle;
    d.    Hiring and/or continuing to employ Defendant Gure despite the
          fact that he had a propensity for driving violations;
    e.    Hiring and/or continuing to employ Defendant Gure despite the
          fact that he had a propensity for violating “Rules of the Road”
          and FMCSR;
    f.    Failing to perform alcohol and/or drug tests after the crash;
    g.    Failing to do preventable analysis as recommended by the
          FMCSR;
    h.    Failing to have an appropriate disciplinary policy within the
          company;
    i.    Hiring and/or continuing to employ Defendant Gure despite the
          fact that it knew or should have known that his propensity to
          break the vehicular rules could and/or would put the driving
          public at risk;
    j.    Permitting Defendant Gure to operate its Tractor Trailer when it
          knew or should have known that he was not properly qualified
          and/or trained;
    k.    Failing to train and/or properly train Defendant Gure prior to
          allowing him to operate its Tractor Trailer;
    l.    Allowing Defendant Gure to operate trucks in its possession
          when it knew or should have known that such operation posed a
          risk of danger to others lawfully on the roadway;
    m.    Failing to adopt appropriate employee manuals and/or training
          procedures;
    n.    Failing to enforce both written and unwritten policies of
          YAYA;
Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 19 of 33



    o.    Failing to ensure that its employees, drivers, and/or agents were
          aware of and complied with the written and unwritten policies
          of YAYA;
    p.    Failing to implement and/or enforce an effective safety system,
          as required by OP-1 agreement the Defendant executed with the
          DOT;
    q.    Failing to ensure that its management personnel and drivers
          were aware of the requirements and dictates of the FMCSA
          regulations;
    r.    Failing to ensure that is employees, drivers, and/or agents
          complied with the provisions of the FMCSA regulations;
    s.    Failing to ensure that its employees, drivers, and/or agents were
          aware of and complied with rules, laws and regulations
          pertaining to and governing the operation of commercial
          vehicles;
    t.    Violating the applicable rules, laws, and regulations pertaining
          to and governing the operation of commercial vehicles;
    u.    Failing to monitor and/or regulate its drivers’ actions
    v.    Failing to do annual reviews as required by the FMCSR;
    w.    Failing to monitor and/or regulate its drivers’ hours;
    x.    Failed to have an auditing system in place to audit its drivers’
          logs, or if they did have a system in place, they failed to use it
          appropriately;
    y.    Failed to use a 3rd party vendor to audit their drivers’ logs, or if
          they did use a 3rd party vendor, they failed to use it
          appropriately;
    z.    Failing to have policy or mechanism in place to address
          cumulative fatigue in its drivers;
    aa.   Placing more emphasis on profits than on safety of its drivers
          and the motor public;
    bb.   Failing to maintain an accident register in accordance with the
          FMCSR;
       Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 20 of 33



            cc.    Knowingly violating federal and state law regarding the
                   responsibilities of motor carries and the operation of
                   commercial vehicles;
            dd.    Failing to act upon and remedy violations of FMCSA regulation
                   395;
            ee.    Failing to act upon and remedy violations of FMCS regulation
                   383;
            ff.    Failing to act upon and remedy known violations of industry
                   standards;
            gg.    Acting in conscious disregard for the rights and safety of the
                   Plaintiff;
            hh.    Failing to have appropriate policies and procedures with regard
                   to the hiring of its drivers;
            ii.    Failing to follow the written and/or unwritten policies and
                   procedures with regard to the hiring of its drivers;
            jj.    Failing to have appropriate policies and procedures with regard
                   to the monitoring of its drivers;
            kk.    Failing to follow the written and/or unwritten policies and
                   procedures with regard to the monitoring of its drivers;
            ll.    Consciously disregarding federal and state law regarding the
                   responsibilities of motor carries and the operation of
                   commercial vehicles; and
            mm. Consciously choosing to ensure its Tractor Trailer had proper
                illumination to warn drivers of its presence.
      59.   As a result of the above-stated acts and omissions, Plaintiff has

suffered such harm as has been previously stated herein.

      WHEREFORE, Plaintiff, Jonathan Shelton, seeks all damages allowed

under the laws of the Commonwealth of Pennsylvania and United States District
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 21 of 33



Court for the Middle District of Pennsylvania, including punitive damages, in an

amount in excess of $75,000.

                            COUNT IV
               NEGLIGENCE/ RECKLESSNESS
  JONATHAN SHELTON v. YOUNG STARS TRANSPORT INC.as being
            vicariously liable for ABDIRIZAK GURE


      60.      The preceding paragraphs are incorporated herein by reference as if

fully set forth herein at length.

      61.      The negligence, carelessness and/or recklessness of Defendant Young

Stars, as being vicariously liable for Defendant Gure, consisted of, but is not

limited to, the following:

            a. Failing to maintain proper and adequate control of the Tractor Trailer
               so as to avoid crashing into Plaintiff;

            b. Driving carelessly in violation of 75 Pa. C.S.A. §3714;

            c. Failing to pay proper attention while operating his Tractor Trailer on
               I-80E;

            d. Failing to take proper precautions in the operation of his Tractor
               Trailer so as to avoid the collision that occurred with the vehicle being
               operated by Plaintiff;

            e. Operating his Tractor Trailer in a negligent, careless and reckless
               manner without due regard for the rights and safety of Plaintiff;

            f. Failing to exercise due care and caution under all of the existing
               circumstances;

            g. Failing to remain alert;
Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 22 of 33




 h. Traveling at an unreasonable rate of speed under the circumstances;

 i. Violating the applicable rules, regulations and laws pertaining to the
    safe and proper operation of motor vehicles and/or trucks;

 j. Failing to operate his Tractor Trailer in accordance with the Federal
    Motor Carrier Safety Regulations;

 k. Failing to properly control his Tractor Trailer in light of the
    circumstances then and there existing;

 l. Failing to make necessary and reasonable observations while
    operating his tractor Trailer;

 m. Failing to take evasive action and/or failing to take appropriate and
    timely evasive action in order to avoid Plaintiff’s vehicle;

 n. Failing to pay proper attention before entering I-80;

 o. Failing to yield to oncoming traffic on I-80

 p. Violating FMCSA Regulation 383 dealing with required knowledge
    and skills;

 q. Consciously choosing not to yield to oncoming traffic on I-80;

 r. Consciously choosing to the rules of the road and the Federal motor
    Carrier Safety Regulations;

 s. Failing to perform proper pre-trip inspection;

 t. Violating both the written and unwritten policies, rules, guidelines and
    regulations of Yaya and/or Young Stars;

 u. Failing to apprise himself of and/or abide by the Federal Motor
    Carrier Safety Regulations;

 v. Failing to apprise himself of and/or abide by the regulations and laws
    pertaining to the operation of commercial vehicles;
       Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 23 of 33




            w. Violating FMCSA Regulation 395 dealing with hours of service;

            x. Failing to adhere to the amount of driving hours limit;

            y. Striking Plaintiff’s vehicle due to being on the road for more than the
               regulated amount of hours;

            z. Consciously choosing to drive over the regulated amount of hours;

            aa. Acting with a conscious disregard for the rights and safety of
                Plaintiff;

            bb. Failing to act upon and remedy violations of FMCSA regulation
                383;

            cc. Violating FMCSA Regulation 392.60 dealing with unauthorized
                persons not to be transported;

            dd. Consciously choosing to transport individuals not permitted in the
                vehicle;

            ee. Failing to pass a post crash drug and alcohol test;

            ff. Failing to ensure his Tractor Trailer had proper illumination to warn
                drivers of its presence; and

            gg. Failing to utilize proper lamps, reflective devices, or other required
                conspicuity material in violation of the FMCSR.


      62.      Solely as a result of the Defendant’s negligence, carelessness and/or

recklessness, the Plaintiff suffered the above mentioned harm.

      WHEREFORE, Plaintiff, Jonathan Shelton, seeks all damages allowed

under the laws of the Commonwealth of Pennsylvania and United States District
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 24 of 33



Court for the Middle District of Pennsylvania, including punitive damages, in an

amount in excess of $75,000.

                        COUNT V
NEGLIGENT and/or RECKLESS HIRING / SUPERVISION / RETENTION
    JONATHAN SHELTON v. YOUNG STARS TRANSPORT INC.

      63.    The preceding paragraphs are incorporated herein by reference as if

fully set forth herein at length.

      64.    Defendant young Star’s had an obligation/duty to hire, retain and

supervise drivers who operate its vehicles in a safe manner.

      65.    Plaintiff was injured as a result of an incident related to Defendant

Gure’s driving, more specifically, Mr. Gure’s unsafe driving.

      66.    The negligence, carelessness, and/or recklessness of Young Stars,

individually and through its various employees, servants, agents and/or workers

including Defendant Gure, consisted of the following:

             a.     Failing to properly train, monitor and/or supervise its
                    employees, drivers and/or agents including Defendant Gure;
             b.     Failing to train and/or properly train Defendant Gure prior to
                    allowing him to operate its Tractor Trailer;
             c.     Hiring and/or continuing to employ Defendant Gure despite the
                    fact that it knew or should have known that his violation of the
                    FMCSA hours of service made him unfit to safely operate a
                    commercial vehicle;
             d.     Hiring and/or continuing to employ Defendant Gure despite the
                    fact that he had a propensity for driving violations;
Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 25 of 33



    e.    Hiring and/or continuing to employ Defendant Gure despite the
          fact that he had a propensity for violating “Rules of the Road”
          and FMCSR;
    f.    Failing to perform alcohol and/or drug tests after the crash;
    g.    Failing to do preventable analysis as recommended by the
          FMCSR;
    h.    Failing to have an appropriate disciplinary policy within the
          company;
    i.    Hiring and/or continuing to employ Defendant Gure despite the
          fact that it knew or should have known that his propensity to
          break the vehicular rules could and/or would put the driving
          public at risk;
    j.    Permitting Defendant Gure to operate its Tractor Trailer when it
          knew or should have known that he was not properly qualified
          and/or trained;
    k.    Failing to train and/or properly train Defendant Gure prior to
          allowing him to operate its Tractor Trailer;
    l.    Allowing Defendant Gure to operate trucks in its possession
          when it knew or should have known that such operation posed a
          risk of danger to others lawfully on the roadway;
    m.    Failing to adopt appropriate employee manuals and/or training
          procedures;
    n.    Failing to enforce both written and unwritten policies of Young
          Stars;
    o.    Failing to ensure that its employees, drivers, and/or agents were
          aware of and complied with the written and unwritten policies
          of Young Stars;
    p.    Failing to implement and/or enforce an effective safety system,
          as required by OP-1 agreement the Defendant executed with the
          DOT;
Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 26 of 33



    q.    Failing to ensure that its management personnel and drivers
          were aware of the requirements and dictates of the FMCSA
          regulations;
    r.    Failing to ensure that is employees, drivers, and/or agents
          complied with the provisions of the FMCSA regulations;
    s.    Failing to ensure that its employees, drivers, and/or agents were
          aware of and complied with rules, laws and regulations
          pertaining to and governing the operation of commercial
          vehicles;
    t.    Violating the applicable rules, laws, and regulations pertaining
          to and governing the operation of commercial vehicles;
    u.    Failing to monitor and/or regulate its drivers’ actions
    v.    Failing to do annual reviews as required by the FMCSR;
    w.    Failing to monitor and/or regulate its drivers’ hours;
    x.    Failed to have an auditing system in place to audit its drivers’
          logs, or if they did have a system in place, they failed to use it
          appropriately;
    y.    Failed to use a 3rd party vendor to audit their drivers’ logs, or if
          they did use a 3rd party vendor, they failed to use it
          appropriately;
    z.    Failing to have policy or mechanism in place to address
          cumulative fatigue in its drivers;
    aa.   Placing more emphasis on profits than on safety of its drivers
          and the motor public;
    bb.   Failing to maintain an accident register in accordance with the
          FMCSR;
    cc.   Knowingly violating federal and state law regarding the
          responsibilities of motor carries and the operation of
          commercial vehicles;
    dd.   Failing to act upon and remedy violations of FMCSA regulation
          395;
       Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 27 of 33



            ee.    Failing to act upon and remedy violations of FMCS regulation
                   383;
            ff.    Failing to act upon and remedy known violations of industry
                   standards;
            gg.    Acting in conscious disregard for the rights and safety of the
                   Plaintiff;
            hh.    Failing to have appropriate policies and procedures with regard
                   to the hiring of its drivers;
            ii.    Failing to follow the written and/or unwritten policies and
                   procedures with regard to the hiring of its drivers;
            jj.    Failing to have appropriate policies and procedures with regard
                   to the monitoring of its drivers;
            kk.    Failing to follow the written and/or unwritten policies and
                   procedures with regard to the monitoring of its drivers;
            ll.    Consciously disregarding federal and state law regarding the
                   responsibilities of motor carries and the operation of
                   commercial vehicles; and
            mm. Consciously choosing to ensure its Tractor Trailer had proper
                illumination to warn drivers of its presence.
      67.   As a result of the above-stated acts and omissions, Plaintiff has

suffered such harm as has been previously stated herein.

      WHEREFORE, Plaintiff, Jonathan Shelton, seeks all damages allowed

under the laws of the Commonwealth of Pennsylvania and United States District

Court for the Middle District of Pennsylvania, including punitive damages, in an

amount in excess of $75,000.
          Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 28 of 33



                        COUNT VI
                     JOINT VENTURE
JONATHAN SHELTON v. YOUNG STARS TRANSPORT INC. and YAYA
                    TRANSPORT LLC


         68.   The preceding paragraphs are incorporated herein by reference as if

fully set forth herein at length.

         69.   On the above referenced, date, place, and time, Defendants YAYA

and Young Stars were engaged in a joint venture to haul goods for profit.

         70.   Upon information and belief, Defendant Gure was paid by Defendants

YAYA and/or Young Stars for this transportation, including allowances for fuel

costs.

         71.   Upon information and belief, Defendant Gure was paid by Defendants

YAYA and/or Young Stars for this transportation, including allowances for fuel

costs.

         72.   Upon information and belief, Defendants YAYA and Young Stars are

in contact through numerous means of communication, including, but not limited

to, email, faxes, telephone, and mobile application to track status of shipment from

origin to delivery.

         73.   As a result of this transportation, Defendants YAYA and Young Stars

earned, or intended to earn, a profit.
       Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 29 of 33



      74.    On the above referenced, date, place, and time, YAYA and Young

Stars; controlled the Tractor Trailer through its duly authorized agent, servant,

and/or employee, Defendant Gure.

      75.    On the above referenced, date, place, and time, Defendant Gure was

performing a service for the benefit of YAYA and/or Young Stars namely the

transportation of goods and material for profit.

      76.    YAYA and/or Young Stars were aware Defendant Gure was

transporting the goods and materials.

      77.    YAYA and/or Young Stars had the right to control Defendant Gure in

performing this service.

      78.    YAYA and/or Young Stars exercised this control over Defendant

Gure, inter alia, in the manner described herein.

      79.    YAYA and/or Young Stars held out Defendant Gure as an agent,

servant, and/or employee, such that a reasonable person would conclude that

Defendant Gure was an agent, servant, and/or employee of YAYA and/or Young

Stars and it is vicariously liable for the acts and/or omissions of Defendant Gure.

      80.    As a direct and proximate cause of the above stated acts and

omissions, Plaintiff suffered, inter alia, the serious, severe, and permanent injuries

as has been previously stated herein.
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 30 of 33



      WHEREFORE, Plaintiff, Jonathan Shelton, seeks all damages allowed

under the laws of the Commonwealth of Pennsylvania and United States District

Court for the Middle District of Pennsylvania, including punitive damages, in an

amount in excess of $75,000.

                      COUNT VII
              NEGLIGENT ENTRUSTMENT
JONATHAN SHELTON v. YOUNG STARS TRANSPORT INC. and YAYA
                    TRANSPORT LLC


      81.    The preceding paragraphs are incorporated herein by reference as

though fully set forth.

      82.    Defendants YAYA and/or Young Stars had a duty to use due care in

choosing a careful and competent driver.

      83.    YAYA and/or Young Stars entrusted the Tractor Trailer to Defendant

Gure despite the fact that Gure failed to possess the knowledge, skill, experience,

available equipment and personal characteristics to operate a Tractor Trailer.

      84.    YAYA and/or Young Stars knew or should have known that Gure

failed to possess the knowledge, skill, experience, available equipment and

personal characteristics to transport freight and/or goods without creating an

unreasonable risk to operate a Tractor Trailer without creating an unreasonable risk

of injury to others.
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 31 of 33



      85.    Because YAYA and/or Young Stars entrusted the tractor Trailer to an

incompetent driver, YAYA and/or Young Stars are liable for any negligent and/or

reckless conduct of Defendant Gure.

      86.    YAYA and/or Young Stars were negligent entrusting the Tractor

Trailer to Defendant Gure, when it knew or should have known with the exercise

of reasonable due care that Defendant Gure lacked the necessary skill, judgment,

and/or prudence with which to operate the vehicle.

      87.    YAYA and/or Young Stars were negligent and/or reckless in

entrusting the Tractor Trailer to Defendant Gure, when it knew or should have

known with the exercise of reasonable care that Defendant Gure had a propensity

to cause motor vehicle collisions.

      88.    YAYA and/or Young Stars were negligent in entrusting the Tractor

Trailer to Defendant Gure, when it knew or should have known with the exercise

of reasonable care that Defendant Gure had a propensity to violate the motor

vehicle code.

      89.    At all relevant times, YAYA and/or Young Stars had a duty to ensure

that it had appropriate hiring practices that put competent drivers behind the wheel.

      90.    At all relevant times, YAYA and/or Young Stars had a duty to ensure

that it had appropriate policies in place to ensure that its drivers did not violate
        Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 32 of 33



FMCSA regulation 395 “hours of service” and/or regulation 383 “required

knowledge and skill.”

      91.    YAYA and/or Young Stars knew or in the exercise of reasonable care

should have known that entrusting the Tractor Trailer to Defendant Gure would

likely cause harm to the motoring public such as the harm that was caused on May

18, 2017 to Plaintiff.

      92.    YAYA and/or Young Stars had a duty to entrust the Tractor Trailer to

an attentive and skilled driver.

      93.    YAYA and/or Young Stars failed to ensure that it hired and retained

attentive skilled drivers.

      94.    YAYA and/or Young Stars had an obligation / duty to entrust the

Tractor Trailer to drivers who operate their vehicles in a safe manner.

      95.    Plaintiff was injured as a result of the Defendants’ unsafe driving.

      96.    By entrusting the Tractor Trailer to Defendant Gure, YAYA and/or

Young Stars acted in conscious disregard to the rights and safety of Plaintiff.

      97.    As a result of the above-stated acts and omissions, Plaintiff has

suffered such harm as has been previously stated herein.

      WHEREFORE, Plaintiff, Jonathan Shelton, seeks all damages allowed

under the laws of the Commonwealth of Pennsylvania and United States District
       Case 3:19-cv-00843-ARC Document 1 Filed 05/15/19 Page 33 of 33



Court for the Middle District of Pennsylvania, including punitive damages, in an

amount in excess of $75,000.



                                      Respectfully submitted,

                                      FELLERMAN & CIARIMBOLI LAW, P.C.

                                       s/ Corey S. Suda
                               By:
                                      COREY S. SUDA, ESQUIRE
                                      HARRY P. McGRATH, JR. ESQUIRE
                                      183 Market Street, Suite 200
                                      Kingston, PA 18704

Date: May 15, 2019
